In January 2004, defendant was convicted of attempted criminal possession of a controlled substance in the third degree and was sentenced to five years of probation. Following her arrest in March 2008 for various crimes, she was charged with violating the terms of her probation. Defendant subsequently pleaded guilty to the probation violation and waived her right to appeal. Her probation was revoked and she was sentenced, in accordance with the plea agreement, to 2 to 6 years in prison. Defendant now appeals.
Defendant’s sole claim is that the sentence is harsh and excessive. She is precluded, however, from raising this claim by her knowing, voluntary and intelligent waiver of the right to appeal *1057(see People v Lopez, 6 NY3d 248, 256 [2006]; People v Dillon, 61 AD3d 1221, 1222 [2009]; People v Borom, 55 AD3d 1041, 1042 [2008]).
Cardona, EJ., Peters, Lahtinen, Malone Jr. and Stein, JJ., concur. Ordered that the judgment is affirmed.